                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

United States of America

v.                                        NO: AU:18-CR-00390(1)-RP

(1) Jason Hernandez


       WITNESS LIST for DETENTION HEARING held on November 29, 2018

BY GOVERNMENT                       BY DEFENDANT
1. Bob Piekenbrock, DEA agent       1.
2.                                  2.
3.                                  3.
4.                                  4.
5.                                  5.
6.                                  6.
7.                                  7.
8.                                  8.
9.                                  9.
10.                                 10.
11.                                 11.
12.                                 12.
13.                                 13.
14.                                 14.
15.                                 15.
16.                                 16.
17.                                 17.
18.                                 18.
